DETAILED ACTION
Priority
This application is claiming the benefit of provisional application No. 62480978 under 35 U.S.C. 119(e). However, this application was not filed within twelve months from the filing date of the provisional application, and there is no indication of an intermediate nonprovisional application or international application designating the United States that is directly claiming the benefit of the provisional application and filed within 12 months of the filing date of the provisional application. In addition, no petition under 37 CFR 1.78(b) or request under PCT Rule 26bis.3 to restore the benefit of the provisional application has been granted.
Applicant is required to delete the claim to the benefit of the prior-filed provisional application, unless applicant can establish that this application, or an intermediate nonprovisional application or international application designating the United States, was filed within 12 months of the filing date of the provisional application. See 35 U.S.C. 119(e)(3). Alternatively, applicant may wish to file a petition to restore the benefit of the provisional application under 37 CFR 1.78 in the subsequent nonprovisional application or international application designating the United States if the subsequent application was filed within two months from the expiration of the twelve-month period and the delay was unintentional.  A petition under 37 CFR 1.78(b) to restore the benefit of the provisional application must include: (1) the reference required by 35 U.S.C. 119(e) and 37 CFR 1.78 to the prior-filed provisional application (unless previously submitted); (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a statement that the delay in filing the subsequent nonprovisional application or international application designating the 

Allowable Subject Matter
Claims 1-6, 8 and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while display backlights, including an excitation source that generates blue excitation light with a peak emission wavelength from 445 nm to 465 nm; and a wavelength conversion component wherein the wavelength conversion component comprises a film that includes a photoluminescence layer: and a light diffusive layer; wherein the photoluminescence layer comprises: a light transmissive binder: and a narrow-band green-emitting photoluminescence material; wherein the narrow-band green-emitting photoluminescence material is incorporated in the light transmissive binder and wherein the photoluminescence layer on the light diffusive layer, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
the display backlight as described above wherein the narrow-band green-emitting photoluminescence material with a peak emission wavelength from 530 nm to 545 nm 

Claims 2-6, 8, 19-21 and 26 are allowed for being dependent on the allowed claim 1. 

With regard to claim 22, while methods for fabricating a wavelength conversion component for a display backlight comprising a film having a light diffusive layer and a photoluminescence layer comprising a narrow-band green-emitting photoluminescence material, the method comprising: providing a light diffusive layer; incorporating particles of the narrow-band green-emitting photoluminescence material in a curable light transmissive liquid binder to form a mixture; depositing said mixture on the light diffusive layer by screen printing or slot die coating; and curing the light transmissive binder, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
the method as described above wherein the narrow-band green-emitting photoluminescence material with a peak emission wavelength from 530 nm to 545 nm and a FWHM of 50 nm or less; and directly depositing said mixture as a uniform layer on the light diffusive layer by screen printing or slot die coating. 

Claims 23-25 are allowed for being dependent on the allowed claim 22. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875

/WILLIAM J CARTER/Primary Examiner, Art Unit 2875